Citation Nr: 1119490	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-07 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for service connected residuals of right knee strain.

2.  Entitlement to service connection for low back disability, to include as secondary to service-connected residuals of right knee strain.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of September 2006 and May 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In the September 2006 rating decision, the RO continued a 10 percent evaluation for right knee strain, and in the May 2008 rating decision, the RO denied entitlement to service connection for a low back disability, and entitlement to a TDIU.

In May 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge (VLJ).  A copy of the hearing transcript is of record and has been reviewed.

In a September 2010 decision, the Board determined that new and material evidence had been received to reopen the claim for service connection for a low back disability, and remanded the claim on the merits for further development.  The increased rating claim for right knee strain and TDIU claim were also remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  Significantly, according to November 2010 VA examination reports, the Veteran indicated that he was recently awarded disability benefits from the Social Security Administration (SSA) beginning in July 2010.  To date, VA has not obtained the SSA determination or the medical records on which the determination was made. Because the SSA's decision and the records upon which the agency based its determination are potentially relevant to VA's adjudication of his claims, VA is obliged to attempt to obtain and consider those records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  As such, the Board has no discretion and must remand this appeal to obtain those SSA records.

As the Veteran's SSA records must be considered by a VA examiner in rendering an opinion regarding the etiology of the Veteran's back disability and any impact his service-connected disabilities have on his employability, an addendum to the November 2010 VA examination reports is necessary in order to fairly decide his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  After the receipt of any outstanding SSA records, the increased rating claim should be readjudicated as well as the SSA records may contain evidence pertinent to the Veteran's knee claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA the records pertinent to the Veteran's claim for SSA disability benefits and any pertinent, outstanding medical records concerning the pending claims.  All efforts to obtain the records should be fully documented, a negative response should be requested if no records are available.

2.  After completion of the above-development, send the Veteran's claims folder to the examiner who conducted November 2010 VA examinations of the Veteran's spine and joints, or if the examiner is no longer available, a suitable replacement.  After reviewing any newly received evidence, to include SSA records, the examiner is asked to prepare an addendum clarifying:  (a) whether it is at least as likely as not that the Veteran's back disability is related to, or had its onset, during service, or was caused, at least in part, or was aggravated, at least in part, by the Veteran's service-connected right knee disability, and (b) whether it is at least as likely as not that the Veteran's service-connected disabilities either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation, without regard to his age or the impact of any non service-connected disabilities.  

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  The TDIU opinion should be reconciled with "QTC" reports dated in July 2006 and February 2008 indicating that the Veteran is unable to work, and an April 2010 private opinion noting that the Veteran is partially disabled. 

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

3.  Thereafter, readjudicate the appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

